Affirmed and Opinion Filed November 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01031-CR
                                     No. 05-14-01032-CR
                                     No. 05-14-01033-CR

                     DANIEL DEANTHONY FELDER, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
              Trial Court Cause Nos. F14-52047-L, F14-52048-L, F14-52049-L

                              MEMORANDUM OPINION
                          Before Justices Lang, Evans, and Whitehill
                                 Opinion by Justice Whitehill

       Daniel DeAnthony Felder, Jr. waived a jury and pleaded guilty to three offenses of

aggravated robbery with a deadly weapon. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West

2011). The trial court assessed punishment at fifteen years’ imprisonment in each case.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12
(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Accordingly, we affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47
141031F.P05
 
 
 
 
 
                                                       /Bill Whitehill/
                                                       BILL WHITEHILL
 
                                                       JUSTICE




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DANIEL DEANTHONY FELDER, JR.,                      Appeal from the Criminal District Court
Appellant                                          No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                   F14-52047-L).
No. 05-14-01031-CR       V.                        Opinion delivered by Justice Whitehill,
                                                   Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 4, 2015




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DANIEL DEANTHONY FELDER, JR.,                      Appeal from the Criminal District Court
Appellant                                          No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                   F14-52048-L).
No. 05-14-01032-CR       V.                        Opinion delivered by Justice Whitehill,
                                                   Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 4, 2015.




                                            ‐4‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DANIEL DEANTHONY FELDER, JR.,                      Appeal from the Criminal District Court
Appellant                                          No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                   F14-52049-L).
No. 05-14-01033-CR       V.                        Opinion delivered by Justice Whitehill,
                                                   Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 4, 2015.



 




                                            ‐5‐